EXHIBIT FORM OF SUBSCRIPTION AGREEMENT SUBSCRIPTION BOOKLET HYBRID DYNAMICS CORPORATION Offering of $750,000 worth of Units consisting of Series B Convertible Preferred Stock and Warrants to purchase Common Stock CONTENTS Instructions for Subscription Exhibit A:Wiring and Check Instructions Exhibit B:Subscription Agreement Exhibit C:Confidential Purchaser Questionnaire Exhibit D:Form W-9 HYBRID DYNAMICS CORPORATION SUBSCRIPTION BOOKLET INSTRUCTIONS FOR SUBSCRIPTION FOR UNITS Each subscriber for units (the “Units”) consisting of up to 2,000 Shares of Series B Convertible Preferred Stock $500 stated value and 200,000 Warrants of Hybrid Dynamics Corporation (the “Company”) must do the following: 1. Complete, sign and deliver the Subscription Agreement included in this Subscription Booklet. 2. Complete, sign and deliver the Confidential Purchaser Questionnaire included in this Subscription Booklet and the Form W-9 3. Deliver payment in the amount of $50,000.00 per Unit in accordance with the wire transfer and check instructions attached hereto as Exhibit A. 4. Delivery of the completed subscription documents described above and check (if applicable) should be delivered directly to the Company at the following address: Hybrid
